               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE


BRIAN HARRISON,

      Plaintiff,                       Civil No. 18-1540 (RMB)

          v.                          MEMORANDUM OPINION & ORDER

NANCY A. BERRYHILL, ACTING
COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION,

     Defendant.




BUMB, UNITED STATES DISTRICT JUDGE:

     This matter comes before the Court upon an appeal by

Plaintiff Brian Harrison (“Plaintiff”), seeking judicial review

of the final determination of the Commissioner of Social

Security (the “Commissioner”) denying Plaintiff’s application

for social security disability insurance benefits.    For the

reasons set forth below, the Court VACATES the decision of the

Administrative Law Judge (the “ALJ”) and REMANDS for further

proceedings consistent with this Memorandum Opinion and Order.


I.   PROCEDURAL HISTORY

     On January 29, 2013, Plaintiff protectively filed an

application for disability insurance benefits under Title II of

the Social Security Act, alleging disability due to Crohn’s
disease, irritable bowel syndrome, depression, anxiety, chronic

back and hip pain, and a sleep disorder, with an onset date of

August 1, 2012.   The claim was initially denied on September 11,

2013, and again upon reconsideration on January 18, 2014. Record

of Proceedings (“R.P.”) at 15.   On February 3, 2016, Plaintiff

testified at an administrative hearing held before

Administrative Law Judge Nycole Watson.    At the hearing,

Plaintiff was represented by his attorney, Paul Tendler.     The

ALJ also heard testimony from a vocational expert.

      On December 14, 2016, the ALJ issued a decision denying

Plaintiff’s claim for benefits, based on testimony from the

vocational expert that jobs existed in the economy for

individuals with non-exertional limitations. R.P. at 27-28.     On

December 6, 2017, the Appeals Council denied Plaintiff’s request

for review, rendering the ALJ’s decision as final. R.P. at 1-3.

Plaintiff now seeks this Court’s review.


II.   STANDARD OF REVIEW

      When reviewing a final decision of an ALJ with regard to

disability benefits, a court must uphold the ALJ’s factual

decisions if they are supported by “substantial evidence.” Knepp

v. Apfel, 204 F.3d 78, 83 (3d Cir. 2000); 42 U.S.C. §§ 405(g),

1383(c)(3). “Substantial evidence” means “‘more than a mere

scintilla. It means such relevant evidence as a reasonable mind


                                 2
might accept as adequate to support a conclusion.’” Richardson

v. Perales, 402 U.S. 389, 401 (1971) (quoting Cons. Edison Co.

v. NLRB, 305 U.S. 197, 229 (1938)); Plummer v. Apfel, 186 F.3d

422, 427 (3d Cir. 1999).

     In addition to the “substantial evidence” inquiry, the

court must also determine whether the ALJ applied the correct

legal standards. See Friedberg v. Schweiker, 721 F.2d 445, 447

(3d Cir. 1983); Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir.

2000). The Court’s review of legal issues is plenary. Sykes, 228

F.3d at 262 (citing Schaudeck v. Comm’r of Soc. Sec., 181 F.3d

429, 431 (3d Cir. 1999)).

     The Social Security Act defines “disability” as the

inability “to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not

less than twelve months.” 42 U.S.C. § 1382c(a)(3)(A). The Act

further states,

     [A]n individual shall be determined to be under a
     disability only if his physical or mental impairment or
     impairments are of such severity that he is not only
     unable to do his previous work but cannot, considering
     his age, education, and work experience, engage in any
     other kind of substantial gainful work which exists in
     the national economy, regardless of whether such work
     exists in the immediate area in which he lives, or
     whether a specific job vacancy exists for him, or whether
     he would be hired if he applied for work.


                                3
     42 U.S.C. § 1382c(a)(3)(B).

     The Commissioner has promulgated a five-step,

sequential analysis for evaluating a claimant’s disability,

as outlined in 20 C.F.R. § 404.1520(a)(4)(i-v). In Plummer,

186 F.3d at 428, the Third Circuit described the

Commissioner’s inquiry at each step of this analysis:

     In step one, the Commissioner must determine whether the
     claimant is currently engaging in substantial gainful
     activity. 20 C.F.R. § 1520(a). If a claimant is found to
     be engaged in substantial activity, the disability claim
     will be denied. Bowen v. Yuckert, 482 U.S. 137, 140
     (1987).

     In step two, the Commissioner must determine whether the
     claimant is suffering from a severe impairment. 20
     C.F.R. § 404.1520(c). If the claimant fails to show that
     [his] impairments are “severe,” she is ineligible for
     disability benefits.

     In step three, the Commissioner compares the medical
     evidence of the claimant’s impairment to a list of
     impairments presumed severe enough to preclude any
     gainful work. 20 C.F.R. § 404.1520(d). If a claimant
     does not suffer from a listed impairment or its
     equivalent, the analysis proceeds to steps four and
     five.

     Step four requires the ALJ to consider whether the
     claimant retains the residual functional capacity to
     perform her past relevant work. 20 C.F.R. § 404.1520(d).
     The claimant bears the burden of demonstrating an
     inability to return to her past relevant work. Adorno v.
     Shalala, 40 F.3d 43, 46 (3d Cir. 1994). If the claimant
     is unable to resume her former occupation, the
     evaluation moves to the final step.

     At this [fifth] stage, the burden of production shifts
     to the Commissioner, who must demonstrate the claimant
     is capable of performing other available work in order
     to deny a claim of disability. 20 C.F.R. § 404.1520(f).
     The ALJ must show there are other jobs existing in

                                   4
     significant numbers in the national economy which the
     claimant can perform, consistent with her medical
     impairments, age, education, past work experience, and
     residual functional capacity. The ALJ must analyze the
     cumulative effect of all the claimant’s impairments in
     determining whether she is capable of performing work
     and is not disabled. See 20 C.F.R. § 404.1523. The ALJ
     will often seek the assistance of a vocational expert at
     this fifth step. See Podedworny v. Harris, 745 F.2d 210,
     218 (3d Cir. 1984).

III. FACTUAL BACKGROUND

     The Court recites only the facts that are necessary to its

determination on appeal, which is narrow.   Plaintiff worked as a

middle school teacher from 1998 through June 2009. R.P. at 42.

Although Plaintiff completed a master’s degree in instructional

technology in 2012 and briefly worked part-time, he has not been

employed full-time since June 2009.


     A. Plaintiff’s Medical History and Testimony


     At the administrative hearing, Plaintiff testified that he

suffers from Crohn’s disease, irritable bowel syndrome, anxiety,

depression, and ankylosing spondylitis. R.P. at 43.   Plaintiff

was diagnosed with Crohn’s disease around 2000 and eventually

required a bowel resection surgery in 2010. Id.   Plaintiff

testified that he has also developed arthritic conditions in

multiple parts of his body as a result of his Crohn’s disease.

Plaintiff’s depression and anxiety date back to the early 2000s,

but Plaintiff was also hospitalized during a major depressive


                                5
episode in 2013. Id.   Although Plaintiff’s medical records

indicate that he is obese, Plaintiff did not testify as to any

impairments related to his weight.

      Plaintiff claims that his medical impairments have

substantially limited his ability to work and perform daily

activities.   Plaintiff testified that his Crohn’s and depression

forced him to miss work and negatively impacted his ability to

hold his job as a middle school teacher.   According to

Plaintiff, his medical conditions worsened in 2009 and he began

receiving reprimands from his employer for poor attendance.

[R.P. at 56-57].   Plaintiff states that in June 2009, the school

asked him to resign if he did not feel that he was healthy

enough to meet their expectations and continue to work. Id.

      After leaving his job as a middle school teacher, Plaintiff

testified that he sought a masters degree, which he hoped would

improve his future job prospects.    However, Plaintiff contends

that his worsening health and the bowel resection surgery

disrupted his coursework, forcing him to complete most courses

from home. R.P. at 57-58.   Plaintiff last worked for Stockton

College in a temporary summer role during the Summer of 2012,

reformatting and editing documents in Adobe Acrobat. Id. at 50-

51.   Plaintiff states that his health deteriorated while he was




                                 6
pursuing his masters degree, rendering him unable to use the

degree for its intended purpose. Id. at 58.

     Plaintiff testified that his medical conditions have also

negatively impacted his ability to perform daily tasks.

Plaintiff explained that during a typical day, he drives his

daughter to her bus stop down the block, but then returns home

to watch television and nap, helps his wife set the table for

dinner, and uses the computer for as long as he can without

becoming too stiff. R.P. at 66-67.   Plaintiff alleges that he is

often in too much pain to sleep all the way through the night.

Id. at 64-65.

     Plaintiff states that he no longer feels capable of helping

with many household chores, explaining that he has difficulty

doing laundry or emptying the dishwasher due to pain when he

bends down.   He also stated that he is no longer able to mow the

lawn. R.P. at 58.   Although Plaintiff can drive, he testified

that he feels uncomfortable being in the car for more than

twenty minutes because he becomes stiff and becomes anxious

about needing to be near a bathroom. Id. at 23.

     Plaintiff explained that his physical ailments have

exacerbated his depression and anxiety.   Plaintiff stated that

his medical conditions have made him contemplate suicide because

he felt “very useless” to his family. R.P. at 54.   Plaintiff

claims that he wanted to work, but felt physically unable to do

                                 7
so, and finally decided to apply for disability benefits at the

encouragement of those around him. Id. at 52.


     B. The ALJ’s Decision

     At Step One of the sequential evaluation process, the ALJ

found that Plaintiff did not engage in substantial gainful

activity during the period from his alleged onset date of August

1, 2012 through his last insured date of December 31, 2014. R.P.

at 17.   At Step Two, the ALJ concluded that Plaintiff’s

ankylosing spondylitis, Crohn’s disease, and generalized anxiety

disorder qualified as “severe” impairments through the date last

insured. Id. at 17-20.   The ALJ also noted Plaintiff’s obesity

and major depressive disorder, but found that neither

constituted severe impairments under the regulations.

     At Step Three, the ALJ determined that Plaintiff did not

have an impairment or combination of impairments that met or

equaled the severity of one of the listed impairments in 20

C.F.R. Part 404, Subpart P, Appendix 1. R.P. at 20.   In making

that determination, the ALJ considered Listings 1.04 (disorders

of the spine), 5.06 (inflammatory bowel disease), 12.06 (anxiety

disorder).

     Next, the ALJ evaluated Plaintiff’s Residual Functional

Capacity(“RFC”) and found that through the date last ensured,




                                 8
Plaintiff had the RFC to perform a range of light work as

defined in 20 C.F.R. 404.1567(b):

     He was able to occasionally lift 20 pounds and frequently
     lift and/or carry 10 pounds. He could stand and/or walk for
     about six hours in an eight-hour workday and sit for about
     six hours in an eight-hour workday. He would have needed
     the ability to change positions at will at the workstation
     when needed. His ability to push/pull was the same as for
     lifting/carrying. He could climb ramps/stairs frequently.
     He needed to avoid climbing ladders/ropes/scaffolds. He
     needed to avoid crouching, kneeling, or crawling but could
     have occasionally balanced on level surfaces. He would have
     been required to work five minutes from a restroom, do no
     more than frequent handling bilaterally, and avoid
     concentrated exposure to humidity. He could have understood
     and carried out simple and routine task[s] but not at the
     production-rate pace.

     R.P. at 23.

     At Step Four, the ALJ found that Plaintiff was unable to

perform any past relevant work as a teacher due to “moderate

limitation in maintaining concentration, persistence or pace.”

R.P. at 27.   Considering Plaintiff's age, education, work

experience, and RFC as determined, the ALJ found at Step Five

that there were jobs that existed in significant numbers in the

national economy that Plaintiff could perform.   In particular,

the ALJ relied upon the testimony of the vocational expert, who

testified that under the ALJ’s proposed RFC, Plaintiff would be

able to perform certain jobs, including mail clerk (2,900

regional positions), office helper (2,000 regional positions),

and router (76,000 regional positions).   Using the medical-

vocational rules as a framework, the ALJ found that Plaintiff

                                 9
was not disabled under sections 216(i) and 223(d) of the Social

Security Act. Id. at 27-28.


IV.    DISCUSSION

       On appeal, Plaintiff makes several arguments to challenge

the ALJ’s determination that Plaintiff is not disabled.

Specifically, Plaintiff argues that the ALJ erred in: (1)

finding that obesity and depression were not “severe”

impairments at Step Two; (2) finding that Plaintiff did not

suffer from an impairment, or combination of impairments, that

met the requirements of a Listing at Step Three; (3) finding

that Plaintiff had the RFC to perform range of light work; and

(4) finding that Plaintiff could engage in alternative work

activities at Step Five. See Plaintiff’s Brief (“Pl.’s Br.”), p.

19).

       A. Findings Related to Depression and Obesity

       Plaintiff argues that the ALJ committed a reversible legal

error in failing to find that Plaintiff’s obesity and depression

constituted “severe” impairments at Step Two. See Pl.’s Br., p.

23-24.   The ALJ’s decision notes that the “evidence of record

cites obesity and major depressive disorder as impairments,” but

found that “there is no support for finding that either

condition causes more than minimal functional limitations and

negatively affects the claimant’s ability to perform the normal

demands of work.” R.P. at 20.   Plaintiff argues that the ALJ’s
                                 10
failure to deem these impairments “severe” at Step Two was not

harmless, because it prevented the impairments from being (1)

considered for a Listing at Step Three and (2) properly weighted

towards the ALJ’s RFC determination. See Pl.’s Br., p. 23-25.

Upon review of the record, the Court agrees with Plaintiff that

the ALJ’s determination that Plaintiff’s depression was non-

severe was not supported by substantial evidence.

     The ALJ’s decision notes that Plaintiff started treatment

at Cape Counseling Services in 2013 for “severe, recurrent major

depressive disorder without psychotic features, generalized

anxiety disorder, and mood disorder due to irritable bowel

syndrome.” R.P. at 20.   Curiously, the ALJ’s decision states

that there are no reports of “any inpatient psychiatric

hospitalizations or participation in day treatment programs.”

Id. at 20, 22.   This statement is contradicted in the transcript

from the administrative hearing. See R.P. at 43, 44, 57.

Indeed, Plaintiff’s medical records also include a Cape

Counseling Psychiatric Screening Evaluation, which indicates

that Plaintiff was hospitalized for a major depressive episode

on December 16, 2013. R.P. at 629.   The report notes that

Plaintiff had “an extensive history of depression” and, on this




                                11
instance, reported “suicidal ideation with a plan to use a sword

to end his life.” Id.

     The Commissioner argues that even if the ALJ “erroneously

concluded that some of [Plaintiff’s] other impairments were non-

severe, any error was harmless.”    See Salles v. Comm'r of Soc.

Sec., 229 F. App'x 140, 145 n.2 (3d Cir. 2007)(citing Rutherford

v. Barnhart, 399 F.3d 546, 553 (3d Cir.2005).   However, in both

Salles and Rutherford, the ALJ’s “non-severe” finding was

harmless because the ALJ had properly accounted for the non-

severe impairments when setting the RFC. See Murphy v. Colvin,

2014 WL 6065749, at *15 (D.N.J. Nov. 12, 2014).

     This Court finds that the ALJ committed a reversible error

by determining that Plaintiff’s depression was non-severe

without considering Plaintiff’s extensive history of depression

and his hospitalization for a major depressive episode in 2013.

The failure to consider this relevant evidence potentially

impacted the ALJ’s disability analysis at later steps of the

sequential process because the ALJ did not evaluate whether

Plaintiff’s depression qualified for a Listing and may not have

assigned proper weight to Plaintiff's combination impairments

when assessing his ability to work.

     As to obesity, this Court finds that the ALJ did not err in

finding that finding that Plaintiff’s obesity was non-severe, as



                               12
Plaintiff never alleged, and his medical records are devoid of,

any specific obesity-related functional limitations.


     B. Failure to Satisfy a Listing at Step Three

     The ALJ’s decision contains a discussion of three Listings,

1.04 (disorders of the spine), 5.06 (inflammatory bowel

disease), 12.06 (anxiety disorder), but finds that Plaintiff’s

impairments do not meet the criteria for those Listings.   On

appeal, Plaintiff argues that the ALJ’s decision lacks

sufficient reasoning to justify her conclusion that no Listings

were satisfied, under the standard set forth in Burnett v.

Comm'r of Soc. Sec., 220 F.3d 112, 119 (3d Cir. 2000).

Specifically, Plaintiff claims that the ALJ’s “thin to bordering

on non-existent” analysis consists of merely “a statement of the

requirements and a conclusion that the requirements are not

met.” Brief at 26.

     The Burnett standard “does not require the ALJ to use

particular language or adhere to a particular format in

conducting his analysis.” Jones v. Barnhart, 364 F.3d 501, 505

(3d Cir. 2004). As long as an ALJ provides a sufficient

explanation of findings to permit a meaningful review, he or she




                               13
has satisfied the Burnett standard. Id. See also Diaz v. Comm'r

of Soc. Sec., 577 F.3d 500, 504 (3d Cir. 2009).

      Although the ALJ conducted a comprehensive analysis of

Listing 5.06 with citations to substantial evidence from

Plaintiff’s medical history, R.P. at 20-21, the ALJ’s discussion

of Listings 1.04 and 12.96 lacked that same degree of detail.

First, the analysis of Listing 1.04 consisted of little more

than a recitation of the Listing’s technical requirements along

with a conclusory statement that “claimant’s back disorders lack

the degree of severity required to satisfy the criteria.” Id. at

20.   Next, the ALJ’s analysis of Listing 12.06 once again

incorrectly states that Plaintiff had no history of

hospitalization for psychiatric treatment. Id. at 22.    As

previously noted, the record reflects a hospitalization for a

major depressive episode in 2013.     In an otherwise thorough

analysis of Listing 12.06, this Court cannot conclude that the

ALJ’s conclusion was based upon substantial evidence given this

material misstatement of fact.   Therefore, on remand, the ALJ

must address these deficiencies in the analysis of Listings 1.04

and 12.06, and support any conclusions with sufficient




                                 14
references to relevant evidence from Plaintiff’s medical

history.


     C. The ALJ’s RFC and Alternate Work Determinations

     Plaintiff also alleges that the ALJ’s RFC determination “is

not supported by any reasonable view of the medical evidence and

testimony taken as a whole.” Pl.’s Br., p. 29.   Based on this

Court’s finding that the ALJ overlooked elements of Plaintiff’s

extensive history of depression, including the 2013

hospitalization due to suicidal ideation, the Court agrees with

Plaintiff that the ALJ’s RFC determination overlooked material

aspects of Plaintiff’s medical history and, therefore, was not

based upon substantial evidence.

     The ALJ also relied upon evidence that Plaintiff took two

trips to Disney World with his family to support the ALJ’s

conclusion that “there is no objective support for the

diminution of [Plaintiff’s] daily activities as attested at the

hearing.” R.P. at 25.   The ALJ noted “[t]his presumably active

trip to an extremely large amusement park would occur while he

was alleging total disability.”    Although the ALJ correctly

identified that Plaintiff’s trips to Disney Word raise questions

about his credibility, the ALJ failed to ask Plaintiff questions

about this trip at the administrative hearing and develop the

record on that issue.   It is quite possible that these trips to


                                  15
Disney World were quite difficult and required substantial

accommodations.   Indeed, a review of Plaintiff’s medical record

from October 29, 2013 indicates that Plaintiff was “esp.

concerned since he’s going to Disney World next wk and is having

a rectal pain/urgency and if doesn’t go immediately, pain is

much worse and has great anxiety.” R.P. at 511.   If the ALJ

chooses to rely upon these trips in determining Plaintiff’s RFC,

the ALJ must further develop the record.

     This Court finds that in formulating the RFC, the ALJ’s

analysis was not supported by substantial evidence and may have

improperly weighed Plaintiff’s history of depression.    Because

the ALJ’s RFC determination necessarily impacts the findings

related to Plaintiff’s ability to work, this Court need not

reach that issue.


V.   CONCLUSION

     Because the ALJ’s decision overlooked elements of

Plaintiff’s extensive history of depression and misstated

Plaintiff’s record of mental health treatment, the Court cannot

determine whether the ALJ’s disability analysis was, as a whole,

based upon substantial information.   Furthermore, the ALJ’s

failure to cite to specific contradictory medical evidence from

the record in the analysis of Listings 1.04 and 12.06 prevents

the Court from ascertaining the basis for the ALJ’s Step Three


                                16
conclusions.   Although the ALJ’s final conclusions could very

well remain unchanged, the Court is unable to meaningfully

review the ALJ’s determinations without further discussion of

the aforementioned issues.   Therefore, the Court will vacate the

ALJ’s decision and remand for further proceedings.

     ACCORDINGLY, it is on this 26th day of February 2019,

hereby

     ORDERED that the decision of the Administrative Law Judge

is VACATED and the case is REMANDED for further proceedings

consistent with this Memorandum Opinion and Order; and it is

further

     ORDERED that the Clerk of the Court shall close this case.



DATED: February 26, 2019



                                     s/Renée Marie Bumb
                                     RENÉE MARIE BUMB
                                     UNITED STATES DISTRICT JUDGE




                                17
